Filed 11/24/20 P. v. Puckett CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


THE PEOPLE,                                                    B300857

       Plaintiff and Respondent,                               Los Angeles County
                                                               Super. Ct. No. MA074403
       v.

DURRELL ANTHONY
PUCKETT,

       Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Daviann L. Mitchell, Judge. Affirmed.
      Christopher L. Haberman, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Daniel C. Chang, Deputy
Attorneys General, for Plaintiff and Respondent.
                           INTRODUCTION

       Defendant Durrell Anthony Puckett pled not guilty by
reason of insanity to biting off a corrections officer’s finger.
During his sanity trial, he testified that the attack occurred while
he was unconscious. The trial court directed a verdict for sanity,
which defendant challenges on appeal. Because defendant did not
present substantial evidence of a nexus between his mental
illness and his unconsciousness, we affirm.

                   PROCEDURAL BACKGROUND

       By amended information dated December 20, 2018,
defendant was charged with assault by a life prisoner (Pen.
Code,1 § 4500; count 1) and aggravated mayhem (§ 205; count 2).
The information alleged 11 strike priors (§§ 667, subds. (b)–(j),
1170.12) and one serious-felony prior (§ 667, subd. (a)(1)).
Defendant pled no contest and not guilty by reason of insanity to
both counts and admitted the allegations.
       After a jury trial on the issue of sanity at which defendant
testified in his own defense, the court granted the prosecution’s
motion for a directed verdict of sanity. The court sentenced
defendant to 30 years to life—a third-strike term of 25 years to
life for count 1 plus five years for the serious-felony prior, to run
consecutively. The court stayed count 2 under section 654.
       Defendant filed a timely notice of appeal.




1 All   undesignated statutory references are to the Penal Code.




                                     2
                      FACTUAL BACKGROUND

1.       Attack on Officer Moran
       On May 29, 2018, defendant was in court, sitting at counsel
table, waiting for his criminal case to be called.2 Nearby, the
prosecutor told defense counsel that his office had a policy
against making initial plea offers in cases involving life
sentences; the prosecutor asked defense counsel to speak to
defendant and make the People an offer instead. The prosecutor
told defense counsel to “make it a high offer because Mr. Puckett
is a rapist.” In response, defense counsel joked, “No, he’s a
therapist.”
       Meanwhile, a deputy attorney general was also discussing
defendant’s pending case with the prosecutor. The deputy
attorney general laughed about an indecent exposure defendant
had committed in prison—and said it was more offensive than a
typical violation of section 314.
       In response, defendant became agitated, began using
profanity, and muttered, “Bitch D.A. … You can’t say that about
me.” Then, defendant looked at the prosecutor and said, “Fuck
you, motherfucker. You want to talk shit about me? Bitch-ass
motherfucker. Fuck you.”
       Corrections officer Manuel Moran, who was standing next
to defendant, told defendant to calm down. Moran told him that if
he didn’t calm down, he would be removed from the courtroom.
But defendant replied, “Fuck that guy. He wants to talk shit
about me, I’m going to talk shit about him. He wants to tell




2   That case is not at issue in this appeal.




                                       3
people I’m a piece of shit and he ain’t going to offer me no deal,
fuck him.”
       Moran then suggested to defendant that they wait outside
the courtroom. Defendant responded: “Try to get me out of this
chair, you motherfucker.”
       When Moran grabbed defendant’s shoulder to lead him out
of the courtroom, defendant lunged from his chair. Defendant hit
Moran in the chest and bit off the tip of Moran’s finger. Moran
was treated at a hospital and underwent multiple surgeries. A
video of the incident was played for the jury.
2.    Uncharged Conduct
       Approximately two months later, defendant was being
transported to another prison when he attacked a corrections
officer by hitting and biting the officer. The officer suffered bite
marks to the right arm.
3.    Psychiatric Testimony
      Dr. McCoy Haddock, a forensic neuropsychologist, testified
that defendant had been diagnosed with schizoaffective disorder
(bipolar type), persistent depressive disorder, and antisocial
personality disorder. It was also possible defendant suffered from
traumatic brain injury stemming from being shot in the head
when he was 13 years old.
      Psychologist Michael Musacco testified that defendant
suffered from bipolar disorder and a personality disorder.
Defendant told Musacco that at the time of the incident here, he
had tunnel vision and “lost it.” Defendant said he did not even
know he had bitten off Moran’s finger, and his memory of the
incident came from seeing the courtroom video later. Defendant
expressed remorse for his behavior because Moran had not done




                                  4
anything to him; defendant was angry at the prosecutor, not at
Moran. Notably, defendant did not express remorse over his
assaults on other officers because he felt they deserved it. This
time, defendant described a different dynamic.
4.    Defendant’s Testimony
       Defendant testified on his own behalf. He had been
convicted of kidnapping, robbery, criminal threats, and forcible
rape. He had been diagnosed with “bipolar without the
schizophrenic” and antisocial personality disorder.
       On the day of the attack, defendant overheard the
prosecutor talking to a lady in court and telling her that
defendant was sick and needed to be in jail forever; the only deal
he would get was 20 years or more. He heard the prosecutor
laughing at his criminal history and became angry.
       Defendant remembered that Moran told him to get up and
touched him to move him. In response, defendant experienced
tunnel vision and blacked out. He had no memory of biting
Moran—and was surprised to learn he’d bitten off Moran’s finger;
he didn’t realize he was that strong. Defendant only began to
recall the events when he saw the video of the attack and
someone explained what had happened.
       Defendant admitted that he had a history of biting
corrections officers. On those other occasions, however, he had
bitten the officers to defend himself from their beatings; this
time, he blacked out and didn’t remember doing it at all. He
expressed remorse for hurting Moran: Moran “took the hard end
of the stick for something he didn’t do.”




                                 5
                         DISCUSSION

       Defendant contends the court erred by granting the
prosecution’s motion for a directed verdict of sanity because it
applied the wrong test for insanity; it applied the wrong standard
of review; and there was substantial evidence from which the
jury could find he was insane during the assault.
1.    Legal Principles and Standard of Review
      “ ‘Under California’s statutory scheme, “[p]ersons who are
mentally incapacitated” are deemed unable to commit a crime as
a matter of law. [Citation.] Mental incapacity under section 26 is
determined by the M’Naghten test for legal insanity provided in
section 25, subdivision (b). [Citations.]” (People v. Powell (2018)
5 Cal. 5th 921, 955 (Powell).) Under M’Naghten, insanity is
established if, based on a mental disease or defect, “the defendant
was unable either to understand the nature and quality of the
criminal act, or to distinguish right from wrong when the act was
committed.’ [Citation.]” (Ibid., bold added; People v. Severance
(2006) 138 Cal. App. 4th 305, 321–322 (Severance).)
      “In a sanity trial, the burden is on the defendant to prove
insanity by a preponderance of the evidence. [Citations.]” (Powell,
supra, 5 Cal.5th at p. 955.) If the defendant fails to present
substantial evidence to support his claim, the trial court may
remove the issue from the jury and direct a verdict of sanity.
(Severance, supra, 138 Cal.App.4th at pp. 315–318.)
      In deciding whether evidence is “substantial” in this
context, the court views the evidence in the light most favorable
to the defendant to determine its bare legal sufficiency. (See
People v. Vasquez (2018) 30 Cal. App. 5th 786, 792.) Thus, the
court may not evaluate the credibility of witnesses, a task for the




                                6
jury, and uncertainty about whether the evidence is sufficient
should be resolved in favor of the accused. (Ibid.) Even evidence
that is unconvincing or subject to justifiable suspicion may
constitute substantial evidence. (Ibid.)
       We review the court’s directed verdict de novo. (Severance,
supra, 138 Cal.App.4th at p. 319.) In doing so, we perform the
same substantial evidence analysis required of the trial court.
That is, “we look for substantial evidence from which the jury
reasonably could have found defendant was not sane. If we find
such evidence, then a directed verdict of sanity was improper.”
(Id. at p. 320.)3
2.    There was no substantial evidence of insanity because
      there was no evidence defendant’s mental illness
      caused his blackout.
      As discussed, the question before us is whether defendant
offered substantial evidence from which a jury could reasonably
conclude that, based on a mental disease or defect, he was
incapable of knowing or understanding the nature and quality of
his actions when he attacked Moran. (Severance, supra, 138
Cal.App.4th at p. 322.)

3 As defendant notes, because our review is de novo, we need not
address whether the court below applied the wrong standard of review
or based its ruling on the wrong test for insanity. (Severance, supra,
138 Cal.App.4th at p. 321 [“Because we review the trial court’s ruling
de novo, … the court’s mistake in this regard does not compel reversal.
If we were to conclude the evidence, viewed in the proper light, was
sufficient for a jury to reasonably find defendant was insane, then we
would reverse the directed verdict. Because we conclude there was no
such substantial evidence, however, we will affirm the verdict, having
properly performed the task the trial court should have performed in
the first place.”].) Therefore, we do not reach those issues.




                                   7
      Defendant argues that he was unconscious during the
attack, and, therefore, was incapable of understanding the nature
and quality of his actions.4 We agree that, when viewed in the
light most favorable to the defense, defendant’s testimony
constituted substantial evidence that he was unconscious when
he bit Moran. And we agree that the testimony by Haddock and
Musacco amounted to substantial evidence that defendant
suffered from a mental disease or defect—namely, bipolar
schizophrenia. But defendant points to no evidence from which
the jury could infer that his mental illness caused his
unconsciousness, and our review of the record has revealed none.
Because the record offers no support for this critical link, we
conclude there was no substantial evidence defendant was insane
when he attacked Moran.




4The intersection of unconsciousness and insanity is a complicated and
evolving area of the law. (See People v. James (2015) 238 Cal. App. 4th
794, 805–810.) We assume for purposes of this opinion, however, that
an unconscious defendant is incapable of knowing or understanding
the nature and quality of his acts under M’Naghten.




                                  8
                     DISPOSITION

    The judgment is affirmed.



NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                    LAVIN, J.
WE CONCUR:



    EDMON, P. J.



    EGERTON, J.




                                9